DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 6/21/2022.
Claims 5, 7 and 19-20 have been canceled.
Claims 26-30 are new.
Claims 1-4, 6, 8-13, 16-18 and 22-25 have been amended.
Claims 1-4, 6, 8-18 and 21-30 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/21/2022 has been entered.

Response to Arguments
In view of the amendment, the rejection under 35 U.S.C. §112(b) of claims 1-6, 8-18 and 21-25 and the rejection under 35 U.S.C. §103 of claims 1-4, 6, 8-18 and 21-25 have been withdrawn.  A new 112(b) rejection has been issued in light of the amended claims.
Applicant’s arguments with respect to claims 1-4, 6, 8-18 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation “causing…the second computing device access to a network wherein the option…” should be changed to “causing…the second computing device access to a network, wherein the option…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the message” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 27-28 recite the limitation "the third computing device" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-10, 12-16, 18, 21-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian et al. (US 20130081113) (hereinafter Cherian) in view of Marin et al. (US 20150139210) (hereinafter Marin).
Regarding claim 1, Cherian discloses a method comprising: 
receiving, by a first computing device associated with a first identifier and from a second computing device, a message comprising a second identifier, associated with the second computing device (Cherian: see figure 2; and paragraphs 0060-0061, “the M2M device 120 may broadcast a message (e.g., a beacon) that includes the M2M device ID (e.g., the M2M device ID 136) associated with the M2M device 120. The message may also include a SSID associated with the M2M device 120. The STA 110 may detect the M2M device 120, at 220. After detecting the M2M device 120, the STA 110 may extract the M2M device ID (and/or other information) included in the message”); 
sending, by the first computing device, to a third computing device, (Cherian: paragraph 0062, “he STA 110 may communicate with the M2M manufacturer 150 to obtain information to establish a communication link between the STA 110 and the M2M device 120, at 225. The M2M manufacturer 150 may authenticate the STA 110 based on information provided by the STA 110, such as the M2M device ID of the M2M device 120, the SSID associated with the M2M device 120, a serial number of the M2M device 120, a proof of purchase identifier associated with the M2M device 120, or a combination thereof”); 
receiving, by the first computing device from the third computing device, based on a determination that the first computing device is authenticated with the third computing device, authentication information (Cherian: paragraphs 0063-0070, “After authenticating the STA 110, the M2M manufacturer 150 may send to the STA 110 information, such as security credentials (e.g., the security credentials 138), for establishing the communication link with the M2M device 120. The security credentials may include a certificate associated with the M2M device 120, a public key or private key associated with the M2M device 120, a user name and password for accessing the M2M device 120, or a combination thereof.”).
	Cherian does not explicitly disclose the following limitation which is disclosed by, sending, by the first computing device, to the third computing the first identifier (Marin: paragraph 0033-0037, “An example 310 of such EAS client information element is shown in FIG. 3b. When the AP 20 receives such EAS client IE 310, it may forward the EAS client user identifier along with an AP identifier to the third device 40a, 40b, 30, such as an EAS server. The server may then configure the EAS client in the guest device 10 with the access credentials according its rules for configuration.”)
Cherian and Marin are analogous art because they are from the same field of endeavor, sharing of access parameters.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cherian and Marin before him or her, to modify the system of Cherian to include the sending the first identifier by the first computing device to the third computing device of Marin.  The suggestion/motivation for doing so would have been to provide reasonable trust for the wireless network owner that the credentials cannot be forwarded to unauthorized parties (Marin: paragraph 0046).
Regarding claim 8, claim 8 discloses a method claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.
Regarding claim 16, claim 16 discloses a method claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 16 and rejected for the same reasons.
Regarding claims 3 and 9, Cherian as modified discloses wherein the first computing device comprises one or more of a set-top box, an access point, or a gateway device, and the second computing device comprises one or more of a smart device phone, a mobile device, or a personal computing device (Cherian: paragraph 0114, “One or more of the disclosed embodiments may be implemented in a system or an apparatus (e.g., the STA 110 of FIG. 1, the M2M device 120 of FIG. 1, the computer 310 of FIG. 3, the refrigerator 320 of FIG. 3, or the device 602 of FIG. 6) that may include a communications device, a fixed location data unit, a mobile location data unit, a mobile phone (e.g., a smartphone), a cellular phone, a television, an access point, a computer, a tablet, a portable computer (e.g., a laptop computer), or a desktop computer. Additionally, the system or the apparatus may include a set top box, an entertainment unit, a navigation device, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a video player, a digital video player, a digital video disc (DVD) player, a portable digital video player, any other device that stores or retrieves data or computer instructions, or a combination thereof. As another illustrative, non-limiting example, the system or the apparatus may include remote units, such as mobile phones, hand-held personal communication systems (PCS) units, portable data units such as personal data assistants, global positioning system (GPS) enabled devices, a gaming device or system, navigation devices, fixed location data units such as meter reading equipment, or any other device that stores or retrieves data or computer instructions, or any combination thereof.”).
Regarding claims 4 and 10, Cherian as modified discloses receiving, by the first computing device from the second computing device, a request to access the network, wherein the request comprises a network credential (Marin: paragraph 0043, “the AP 20 and/or the third device, such as the server 40a, 40b or the owner device 30, perform access control operations on the basis of the information 210, 250 from the guest device 10. The sharing service application 410 may be configured to check if the guest device 10 comprises a trusted sharing client application 400 before proceeding with network sharing. Authorization of the guest device 10 to access the wireless network is checked based on received identification information and access control information. This check may be performed automatically by checking if an identifier of the guest device is in a pre-stored list of authorized devices, and/or prompting the user of the owner device to determine if the guest device is authorized”).  The same motivation to modify Cherian in view of Marin, as applied in claim 1 above, applies here.
Regarding claims 6 and 28, Cherian as modified discloses wherein the authentication information is received based on subscription information, and wherein the subscription information comprises one or more of account information, login information, a subscribed service, or a class of subscribed service (Cherian: paragraphs 0050-0052 and 0077, “access data, such as security credentials (e.g., the security credentials 138), for establishing a communication link with the M2M device 120. The security credentials may include a certificate associated with the M2M device 120, a public key or private key associated with the M2M device 120, a user name and password for accessing the M2M device 120, or a combination thereof.”…“The M2M device 120 may verify one or more security credentials (e.g., a password, a certificate, a private key or public key, etc.) provided by the other device as part of the authentication procedure.”//subscription information is mapped as account information.  The account information comprises user name, password…).  
Regarding claim 12, Cherian as modified discloses wherein the message comprising an identifier associated with the second computing device, is sent via a first messaging protocol comprising one or more of a protocol complying with a short message service (SMS) standard or a short-range communication technique, and the network credential is received via a second messaging protocol comprising a protocol complying with a long-range communication technique (Cherian: paragraph 0117, “Aspects of certain devices implementing such protocols may consume less power than devices implementing other wireless protocols. These devices may be used to transmit wireless signals across a relatively long range, for example about one kilometer or longer. Implementations of other protocols (e.g., 6-9 GHz protocols) may provide for a relatively shorter range of communication, such as approximately three or four meters.”).
Regarding claims 13 and 18, Cherian as modified discloses wherein receiving the network credential is based on subscription information, wherein the subscription information comprises one or more of account information, logging information, a subscribed service, or a class of subscribed service (Cherian: paragraphs 0050-0052 and 0077, “access data, such as security credentials (e.g., the security credentials 138), for establishing a communication link with the M2M device 120. The security credentials may include a certificate associated with the M2M device 120, a public key or private key associated with the M2M device 120, a user name and password for accessing the M2M device 120, or a combination thereof.”…“The M2M device 120 may verify one or more security credentials (e.g., a password, a certificate, a private key or public key, etc.) provided by the other device as part of the authentication procedure.”//subscription information is mapped as account information.  The account information comprises user name, password…).  
Regarding claim 14, Cherian as modified discloses wherein the first computing device comprises one or more of a set-top box, an access point, or a gateway device (Cherian: paragraph 0114, “One or more of the disclosed embodiments may be implemented in a system or an apparatus (e.g., the STA 110 of FIG. 1, the M2M device 120 of FIG. 1, the computer 310 of FIG. 3, the refrigerator 320 of FIG. 3, or the device 602 of FIG. 6) that may include a communications device, a fixed location data unit, a mobile location data unit, a mobile phone (e.g., a smartphone), a cellular phone, a television, an access point, a computer, a tablet, a portable computer (e.g., a laptop computer), or a desktop computer. Additionally, the system or the apparatus may include a set top box, an entertainment unit, a navigation device, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a video player,”).
Regarding claim 15, Cherian as modified discloses wherein the second computing device comprises one or more of a smart device, a mobile device, or a personal computing device (Cherian: paragraph 0114, “One or more of the disclosed embodiments may be implemented in a system or an apparatus (e.g., the STA 110 of FIG. 1, the M2M device 120 of FIG. 1, the computer 310 of FIG. 3, the refrigerator 320 of FIG. 3, or the device 602 of FIG. 6) that may include a communications device, a fixed location data unit, a mobile location data unit, a mobile phone (e.g., a smartphone), a cellular phone, a television, an access point, a computer, a tablet, a portable computer (e.g., a laptop computer), or a desktop computer. Additionally, the system or the apparatus may include a set top box, an entertainment unit, a navigation device, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a video player,”).
Regarding claim 21, Cherian as modified discloses wherein the first computing device being authenticated with the third computing device comprises one or more of the first computing device being trusted by the third computing device, the first computing device being an authorized device, or the first computing device being a previously authenticated device (Cherian: paragraph 0062, “The STA 110 may communicate with the M2M manufacturer 150 to obtain information to establish a communication link between the STA 110 and the M2M device 120, at 225. The M2M manufacturer 150 may authenticate the STA 110 based on information provided by the STA 110, such as the M2M device ID of the M2M device 120, the SSID associated with the M2M device 120, a serial number of the M2M device 120, a proof of purchase identifier associated with the M2M device 120, or a combination thereof”).
Regarding claim 22, Cherian as modified discloses wherein the first computing device comprises a set-top box (Cherian: paragraph 0114, “One or more of the disclosed embodiments may be implemented in a system or an apparatus (e.g., the STA 110 of FIG. 1, the M2M device 120 of FIG. 1, the computer 310 of FIG. 3, the refrigerator 320 of FIG. 3, or the device 602 of FIG. 6) that may include a communications device, a fixed location data unit, a mobile location data unit, a mobile phone (e.g., a smartphone), a cellular phone, a television, an access point, a computer, a tablet, a portable computer (e.g., a laptop computer), or a desktop computer. Additionally, the system or the apparatus may include a set top box, an entertainment unit, a navigation device, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a video player,”), and the method further comprises receiving, by a gateway device from the second computing device, a request to access the network, wherein the request comprises a network credential (Cherian: paragraph 0069, “The communication link between the M2M device 120 and the AP 140 may be established, at 250. For example, the M2M device 120 may initiate an authentication procedure with the AP 140 by requesting authentication from the AP 140. During the authentication procedure, the M2M device 120 may provide to the AP 140 at least a portion of the AP connectivity information received from the STA 110. After the AP 140 authenticates the M2M device 120, the communication link may be established between the AP 140 and the M2M device 120. The communication link may include an internet protocol (IP) link”).
Regarding claim 23, Cherian as modified discloses wherein the second identifier is sent to the first computing device from the second computing device based on the second computing device being in proximity to the first computing device (Marin: paragraph 0052, “the guest device 10 may begin to search for devices in close proximity and the sharing client application may advice the user to touch the owner's device 30 with the guest device 10.”).  The same motivation to modify Cherian in view of Marin, as applied in claim 1 above, applies here.
Regarding claim 24, Cherian as modified discloses wherein the authentication information  comprises one or more of a username, a password, a name, or an address (Cherian: paragraphs 0050-0052 and 0077, “access data, such as security credentials (e.g., the security credentials 138), for establishing a communication link with the M2M device 120. The security credentials may include a certificate associated with the M2M device 120, a public key or private key associated with the M2M device 120, a user name and password for accessing the M2M device 120, or a combination thereof.”…“The M2M device 120 may verify one or more security credentials (e.g., a password, a certificate, a private key or public key, etc.) provided by the other device as part of the authentication procedure.”//subscription information is mapped as account information.  The account information comprises user name, password…).
Regarding claim 25, Cherian as modified discloses wherein the second computing device is authenticated based on a location of second computing device being known to the third computing device (Cherian: paragraph 0026, “A machine-to-machine device, such as the M2M device 120, may be remotely configurable to extend coverage of communication within the communication system 100. The M2M device 120 may be remotely configured by a station, such as the STA 110, to enable the M2M device 120 to establish a communication link (e.g., associate) with a particular access point (e.g., the access point 140) in the communication system 100. The particular AP may be part of a network with which the M2M device 120 is to be connected. The M2M device 120 may be operable to function as a STA and/or as an AP”).
Regarding claim 27, Cherian as modified discloses wherein the first computing device is authenticated with the third computing device (Cherian: paragraphs 0063-0070, “After authenticating the STA 110, the M2M manufacturer 150 may send to the STA 110 information, such as security credentials (e.g., the security credentials 138), for establishing the communication link with the M2M device 120. The security credentials may include a certificate associated with the M2M device 120, a public key or private key associated with the M2M device 120, a user name and password for accessing the M2M device 120, or a combination thereof.”).

Claims 2, 11, 17, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian in view of Marin, and further in view of Kim (US 20160119284) (hereinafter Kim).
Regarding claims 2, 11 and 30, Cherian in view of Marin does not explicitly disclose the following limitations which are disclosed by Kim, further comprising: causing, by the first computing device, output of an option associated with allowing the second computing device access to a network (Kim: see figure 12 and paragraph 0115, “network device, for example gateway 110, may communicate with access device 108 to confirm whether a network device should be allowed to join the local area network such that a new network device, for example new network device 608 as shown in FIGS. 6-9, is associated with the local area network. As such, access device 108 may present/display a query 1209 (“Associated Device?”) to a user of access device 108 requesting an input regarding whether the user wants the new network device to be connected to the local area network.”), wherein the option associated with allowing the second computing device access to the network comprises one or more of an option to allow the second computing device full access to the network, an option to allow the second computing device limited access to the network, or an option to deny the second computing device access to the network (Kim: paragraphs 0106-0107 and 0115, “The user may use the query switch to select “yes” or “no” to the query to indicate to the access device whether the newly recognized device should be associated with the local area network such that the device should be allowed to join the network. After the user inputs an answer to the query into the UI display of the access device, access device 108 may transmit a communication to, for example gateway 110, indicating that the new network device is or is not intended (e.g. by the user) to be connected to the local area network.”… “because the new network credentials may allow new network device 608 to fully connect to the network and communicate with each network device”).  
Cherian in view of Marin and Kim are analogous art because they are from the same field of endeavor, sharing of access parameters.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cherian in view of Marin and Kim before him or her, to modify the system of Cherian in view of Marin to include the causing output of an option associated with allowing the second computing device access to a network of Kim.  The suggestion/motivation for doing so would have been for connecting a new network device to a network and limiting access of the network device while authenticating the new network device (Kim: paragraph 0093).
Regarding claims 17 and 29, Cherian in view of Marin does not explicitly disclose the following limitations which are disclosed by Kim, receiving, by the second computing device from the first computing device, based on a selection indicating allowing the second computing device access to a network, a network credential configured to allow the second computing device access to the network (Kim: paragraphs 0106-0107 and 0115, “The user may use the query switch to select “yes” or “no” to the query to indicate to the access device whether the newly recognized device should be associated with the local area network such that the device should be allowed to join the network. After the user inputs an answer to the query into the UI display of the access device, access device 108 may transmit a communication to, for example gateway 110, indicating that the new network device is or is not intended (e.g. by the user) to be connected to the local area network.”… “because the new network credentials may allow new network device 608 to fully connect to the network and communicate with each network device”).  
Cherian in view of Marin and Kim are analogous art because they are from the same field of endeavor, sharing of access parameters.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cherian in view of Marin and Kim before him or her, to modify the system of Cherian in view of Marin to include the receiving based on a selection indicating allowing the second computing device access to a network of Kim.  The suggestion/motivation for doing so would have been for connecting a new network device to a network and limiting access of the network device while authenticating the new network device (Kim: paragraph 0093).
Regarding claim 26, Cherian in view of Marin does not explicitly disclose the following limitations which are disclosed by Kim, based on a user input indicating allowing the second computing device access to the network, sending, by the first computing device to the second computing device, a network credential configured to allow the second computing device access to the network (Kim: paragraphs 0106-0107 and 0115, “The user may use the query switch to select “yes” or “no” to the query to indicate to the access device whether the newly recognized device should be associated with the local area network such that the device should be allowed to join the network. After the user inputs an answer to the query into the UI display of the access device, access device 108 may transmit a communication to, for example gateway 110, indicating that the new network device is or is not intended (e.g. by the user) to be connected to the local area network.”… “because the new network credentials may allow new network device 608 to fully connect to the network and communicate with each network device”). 
Cherian in view of Marin and Kim are analogous art because they are from the same field of endeavor, sharing of access parameters.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cherian in view of Marin and Kim before him or her, to modify the system of Cherian in view of Marin to include the sending a network credential configured to allow the second computing device access to the network of Kim.  The suggestion/motivation for doing so would have been for connecting a new network device to a network and limiting access of the network device while authenticating the new network device (Kim: paragraph 0093).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431